Appeal from a judgment of the Supreme Court, Chautauqua County (Frederick J. Marshall, J.), entered December 30, 2004 in a medical malpractice action. The judgment dismissed the complaint against defendant Women’s Christian Association Healthcare System upon its motion for a directed verdict at the close of proof at trial.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Catanese v Furman (27 AD3d 1050 [2006]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.